 1
                                                                                  ~~
2
3                                                                         F    D,
                                                               CLERK, U.S.      R1C7 COUP

4
                                                                    SEP 13 2019
5
                                                              CENTRAL D       CT Of AL{~P
6                                                             BY

7

 g
                 IN THE UNITED STATES DISTRICT COURT
9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                               Case No. 2:19-MJ-03809
     UNITED STATES OF AMERICA,
I3                                               ORDER OF DETENTION
                        Plaintiff,
14
                   v.
15
     BENTLEY HATCHETT,
16
                        Defendant.
17
18
19                                              I.
20         On September 11, 2019, Defendant Bentley Hatchett("Defendant") made
21   his initial appearance in this district on the Indictment filed in the United States
22   District Court for the Southern District of New York, Case No. 2:19-MJ-03809.
23   The Court appointed Deputy Federal Public Defender("DFPD")Carel Ale to
24   represent Defendant.
25         Upon an unopposed request by Defendant,the Court continued the detention
26   hearing to September 13, 2019.
27         On September 13, 2019,the Court conducted a detention hearing based on a
28   motion by the Government pursuant to 18 U.S.C. § 3142(e)in a case alleging that
 1   there is no condition or combination of conditions that reasonably will assure a

 2   serious risk that the Defendant will flee. Defendant was represented by previously-

 3   appointed Carel Ale.

4          The Court finds that the Government is entitled to a rebuttable presumption

 5   that no condition or combination of conditions reasonably will assure the

6    defendant's appearance as required and the safety or any person or the community

 7 [18 U.S.C. § 3142(e)].
8
9                                             II.

10         The Court concludes that the Defendant has not introduced evidence

11   sufficient to rebut the presumption and detention is ordered on that basis. The

12   Court finds that no condition or combination of conditions will reasonably assure:

13         ~ the appearance ofthe defendant as required.

14         ~ the safety of any person or the community.

15         The Court bases its conclusions on the following:

16         As to risk ofnon-appearance:

17         • Nature ofthe instant allegations;

18         • No ties to the Central District of California;

19         • Offered bail resource is not viable given the lack of contact and

20            relationship with the Defendant;

21         • Substance use and no interest in rehabilitation treatment;

22         • Evidence of having evaded law enforcement for multiple years with

23            knowledge of indictment;

24         • Unknown employment.

25         As to danger to the community:

26         • Nature ofthe instant allegations;

27         • Substance use and no interest in rehabilitation treatment;

28         • Criminal history.

                                               2
 1                                          III.

 2         In reaching this decision, the Court considered:(a)the nature and

 3   circumstances ofthe offenses) charged, including whether the offense is a crime

 4   of violence, a Federal crime ofterrorism, or involves a minor victim or a controlled

 5   substance, firearm, explosive, or destructive device;(b)the weight of evidence

 6   against the defendant;(c)the history and characteristics ofthe defendant; and

 7 (d)the nature and seriousness ofthe danger to any person or the community. [18
 8   U.S.C. § 3142(g).] The Court also considered the report and recommendation of

 9   the U.S. Pretrial Services Agency.

10
11                                            V.

12         IT IS TI~REFORE ORDERED that Defendant be detained until trial. The

13   defendant is remanded to the custody ofthe U.S. Marshal for forthwith removal to

14   the Southern District of New York. The defendant will be committed to the

15   custody of the Attorney General for confinement in a corrections facility separate,

16   to the extent practicable, from persons awaiting or serving sentences or being held

17   in custody pending appeal. The defendant will be afforded reasonable opportunity

18   for private consultation with counsel. On order of a Court ofthe United States or

19   on request of any attorney for the Government,the person in charge ofthe

20   corrections facility in which defendant is confined will deliver the defendant to a

21   United States Marshal for the purpose of an appearance in connection with a court

22   proceeding. [18 U.S.C. § 3142(1).]

23
24
     Dated: September 13, 2019                  /s/
25
                                            HON. MARIA A. AUDERO
26                                          UNITED STATES MAGISTRATE JUDGE
27
28

                                               3
